         Case 1:20-cr-00104-SPW Document 38 Filed 04/16/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                     CR 20-104-BLG-SPW
                       Plaintiff,

  vs.                                                 ORDER


  TODD BRYAN DUSENBURY,

                       Defendant.


        Upon the Defendant's Unopposed Motion for Leave for Witness to Appear by

Video at Sentencing Hearing (Doc. 37), and for good cause appearing,

        IT IS HEREBY ORDERED that the Defendant's witness,Patricia Dusenbury,

is granted leave ofCourt to appear by video at Mr. Dusenbury's Sentencing Hearing

on the 23'"'^ day of June, 2021 at 10:30 a.m.

        The ZOOM information will be e-mailed to counsel for Mr. Dusenbury on

Monday, June 21, 2021.

        DATED this            of April, 2021.


                                                SUSAN P. WATTERS
                                                United States District Judge
